Citation Nr: 1429221	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  12-18 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned Veterans Law Judge at a May 2014 videoconference hearing.


FINDING OF FACT

Tinnitus is related to service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In general, service connection requires evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1956 (31th ed. 2007).  This is a subjective symptom clearly capable of lay observation and may provide the basis for an award of service connection when there is credible evidence that the disability was incurred in service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Service treatment records are silent as any of complaints of or treatment for tinnitus.  Additionally, the Veteran denied tinnitus during his February 2012 VA examination.

In statements in support of his claim, and during his May 2014 videoconference hearing, the Veteran explained that he had experienced "vibrations" in his ears during service and continuously thereafter but that he did not understand these symptoms were tinnitus.  The Veteran further explained that he served as a cook for an artillery unit alongside the firing line and was regularly exposed to loud noises.  The Board finds plausible the Veteran's explanation of his failure to report tinnitus and his descriptions of in-service noise exposure.

The Veteran is competent to report his observations of tinnitus during and since 

service and he is found to be credible.  The evidence of record is, at least, in relative equipoise, and service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


